Citation Nr: 0311102	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  99-15 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his mother, and his sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a decision of November 1991, the RO denied entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran voiced his disagreement with that decision, but 
failed to perfect his appeal.  Currently, the veteran is 
seeking service connection for a chronic schizoaffective 
disorder.  

This case was previously before the Board in March 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

A chronic schizoaffective disorder is not shown to have been 
present in service, within the first year following service 
discharge, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

CONCLUSION OF LAW

A chronic schizoaffective disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in 
correspondence of April 2001, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist or notify the veteran exists in this case.  


Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a 
schizoaffective disorder.  A psychiatric evaluation conducted 
as part of the veteran's service separation examination in 
April 1968 was negative for the presence of a schizoaffective 
disorder, and no pertinent diagnosis was noted.  

On VA general medical examination in January 1973, the 
veteran voiced no psychiatric complaints.  A psychiatric 
evaluation conducted as part of that examination was within 
normal limits, and no pertinent diagnosis was noted.  

At the time of a period of VA hospitalization during the 
months from June to August 1977, it was noted that the 
veteran had been "hearing thoughts and voices," which told 
him how to behave.  Reportedly, he had been hearing these 
voices for a period for three months.  At the time of 
admission, it was noted that, since the time of the veteran's 
discharge from the United States Coast Guard in 1968, he had 
been unable to keep a job, or "get organized."  Additionally 
noted was that he had been admitted to a private hospital in 
1972 because he was "paranoid," and thought he had leukemia.  
Reportedly, with medication, this thought faded, with the 
result that the veteran received no outpatient followup.

On mental status examination, the veteran was withdrawn, with 
little spontaneous movement.  He appeared very suspicious, 
with a withdrawn mood, punctuated by bursts of elation.  
However, his affect was for the most part flat.  Noted at the 
time of evaluation was that the veteran was very preoccupied 
with his thoughts.  Also noted were problems with auditory, 
but no visual, hallucinations.  At the time of evaluation, 
the veteran was alert and well oriented, and his memory 
seemed intact.  However, his insight was judged to be very 
poor.  During the veteran's hospitalization, it was the 
impression of the hospital staff that he was suffering from a 
disease of insidious onset "over many years," with a recent 
increase in symptomatology.  The pertinent diagnosis noted 
was paranoid schizophrenia.

VA and private inpatient and outpatient treatment records 
covering the period from January to April 1980 show treatment 
during that time for various psychiatric problems.

On VA psychiatric examination in June 1980, the veteran 
indicated that his problem was "schizophrenia," which he 
estimated had been present "for 7 or 8 years."  When further 
questioned, the veteran stated that he had been in the 
service from 1964 to 1968, and had no clear difficulty during 
that time.  The pertinent diagnosis was paranoid 
schizophrenia, presently in partial remission.  

VA and private inpatient and outpatient treatment records 
covering the period from February 1981 to March 1985 show 
treatment during that time for the veteran's various 
psychiatric problems.

On VA psychiatric examination in August 1985, the veteran 
stated that he had done "fairly well" during his tour of duty 
in the Coast Guard.  However, during that period, his 
difficulties in relating to people seemed to get somewhat 
worse.  Following discharge from the Coast Guard, the veteran 
reportedly completed three years of college.  However, since 
that time, he had experienced a "very unstable" work and 
interpersonal life, having been hospitalized on numerous 
occasions for psychiatric difficulties.

On mental status examination, the veteran was alert and well 
oriented.  His attention to conversation was good, though his 
mood was very depressed and sad.  The veteran's thought 
processes were notable for past evidence of ideas of 
reference, as well as paranoid and grandiose delusions.  At 
the time of evaluation, there was no evidence of 
hallucinations, and the veteran's cognitive functions 
appeared to be within normal range.  Recent and remote memory 
were described as intact, and his thoughts showed no evidence 
of any loosening of association or tangentially.

In the opinion of the examiner, the veteran suffered from a 
long-standing history of psychiatric illness consisting of 
both affective and psychotic symptoms.  His diagnostic 
picture was predominantly one of paranoid schizophrenia.  
However, due to his rather distressing affective symptoms, a 
diagnosis of schizoaffective disorder was felt to be 
warranted.  The veteran did not appear to be exaggerating his 
symptoms, and had been obviously impaired both in 
interpersonal and work functions in the past.  According to 
the examiner, he appeared to have had symptoms prior to his 
tour of duty in the service, which might have aggravated his 
symptoms.  The pertinent diagnosis was schizoaffective 
disorder, predominantly schizophrenic.  

VA and private inpatient and outpatient treatment records 
covering the period from October 1987 to November 1988 show 
treatment during that time for psychiatric problems.

On VA psychiatric examination in November 1988, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Also reviewed were previous records from the VA 
Medical Center.  The pertinent diagnosis noted was 
schizoaffective disorder, probably bipolar type, previously 
listed as schizoaffective schizophrenia.

VA and private inpatient and outpatient treatment records 
covering the period from January 1989 to April 1991 show 
treatment during that time for the veteran's various 
psychiatric problems.  

VA and private records of hospitalization dated in May 1991 
are significant for diagnoses of paranoid schizophrenia.  

VA and private inpatient and outpatient treatment records 
covering the period from January 1992 to June 1993 show 
treatment during that time for psychiatric symptomatology.

On VA psychiatric examination in June 1993, it was noted that 
the veteran's claims folder, as well as various other VA 
medical records, were available, and had been reviewed.  
Reportedly, the veteran's last inpatient hospitalization had 
occurred in February 1993.  At that time, he was discharged 
with a diagnosis of schizophrenia, paranoid type, chronic.  
The veteran himself was a somewhat vague historian, and was 
currently actively psychotic.  Accordingly, most of the 
detailed history was obtained through a review of his charts.  
That review showed a longstanding psychiatric history 
beginning in the early 1980's.  Most recently, the veteran 
had undergone multiple hospitalizations, usually for 
psychosis and "being out of control."  

On mental status examination, the veteran's speech was 
slurred and rambling.  His thoughts were notable for both 
persecutory and grandiose delusions.  The veteran frequently 
exhibited tangential thinking, as well as some loosening of 
associations.  Short term memory deficits were in evidence, 
and he experienced some difficulty with divided attention.  
The pertinent diagnosis noted was chronic paranoid 
schizophrenia.

VA outpatient treatment records covering the period from 
September 1993 to January 2001 show treatment during that 
time for the veteran's various psychiatric problems.

In correspondence of January 2001, a VA staff psychiatrist 
indicated that he had worked with the veteran on an inpatient 
basis since 1993, and on an outpatient basis since 1997.  
Currently, the veteran carried a diagnosis of schizoaffective 
disorder, with a past diagnosis of chronic paranoid 
schizophrenia.  

According to the VA physician, the veteran had served in the 
Coast Guard from 1964 to 1968, during which time he was 
stationed off the coast of Vietnam.  Reportedly, this was a 
stressful experience for the veteran.  The veteran described, 
and his mother confirmed, that he had experienced 
difficulties with concentration both in the Coast Guard, and 
following his discharge.  The veteran's employment history 
following his discharge was not successful, and he was unable 
to stay with any job for any significant amount of time.  
Eventually, his condition worsened, and he began to exhibit 
full signs of schizoaffective disorder, requiring 
hospitalization in the mid to late 70's, 80's, and 90's.  
During these hospitalizations, he experienced hallucinations, 
paranoid delusional thinking, disorganized thoughts, mood 
liability (sic), and an inability to take care of himself.  

In the opinion of the VA physician, the origins of the 
veteran's schizoaffective disorder probably stemmed from 
genetic, neuro-developmental, and environmental factors.  
While his formal diagnosis and definitive treatment had not 
occurred during service, or within one year of discharge, it 
was likely that the stress of his Coast Guard experience had 
influenced the development of his illness to some significant 
extent.  Further noted was that the veteran's time in the 
Coast Guard off Vietnam was "likely" one of several 
environmental stresses which influenced the development and 
expression of his condition.

During the course of a hearing before the undersigned member 
of the Board in January 2001, the veteran, his mother, and 
his sister offered testimony regarding the nature and 
etiology of his schizoaffective disorder.  

VA outpatient treatment records covering the period from 
February to April 2001 show treatment during that time for 
psychiatric symptomatology.  

On recent VA psychiatric examination in March 2002, it was 
noted that the veteran's claims folder, and various other 
records of treatment were available, and had been reviewed.  
Reportedly, during the period from 1964 to 1968, the veteran 
served in the United States Coast Guard, with one tour "on 
ship in Vietnam."  According to the veteran, he was not 
directly involved in combat.  A review of the veteran's 
service records was significant for the absence of any 
treatment or complaints of symptoms suggestive of an 
emotional, behavioral, or psychiatric problem during service.  
Moreover, the veteran's service discharge physical 
examination did not specify any mental disorder or 
complaints.  Based on a review of the records, the veteran's 
first psychiatric hospitalization and treatment occurred in 
1977.  The veteran's diagnosis at that time was paranoid 
schizophrenia.  History obtained from the veteran's father 
during the course of his initial evaluation indicated that 
the veteran had been acting strangely for the previous two 
years.  Reportedly, he had been confused and "hearing 
voices," and unable to hold a job.  While the veteran 
indicated that he had been hospitalized in 1972 due to 
paranoia, there were no records of this hospitalization in 
the veteran's file.  Nor did review of the veteran's medical 
records or claims folder support his contention that the 
military contributed to or exacerbated the development of his 
psychiatric disorder.  



During the course of the VA examination, it was noted that 
the VA psychiatrist who had authored the January 2001 
correspondence had been contacted.  The purpose of the 
contact was to discuss the letter which he had written for 
the veteran at the request of the veteran and his mother.  
That physician indicated that his speculation regarding the 
veteran's military service, and the effect of that military 
service on the development of the veteran's psychiatric 
disorder was "highly speculative and based solely on 
information provided by the veteran and his mother."  Further 
noted was that the VA physician had not reviewed the 
veteran's claims folder or previous treatment records from 
the late 70's and early 80's, which records contained 
information contrary to the veteran's contentions and the 
history of his illness.  Both the current VA examiner and the 
VA physician who had authored the January 2001 letter 
concurred that the origins of the veteran's psychiatric 
illness most probably stemmed from genetic and neuro-
developmental, as well as environmental factors.  However, 
there was no evidence that the veteran had experienced 
symptoms of his (psychiatric) disorder while in the military, 
or shortly thereafter.  Consequently, the veteran's military 
service did not contribute to the development of his 
schizophrenia.  Rather, given the veteran's strong familial 
history of the disorder, and his active abuse of drugs and 
alcohol subsequent to service, both VA physicians were of the 
opinion that the veteran's schizophrenia would have developed 
regardless of whether or not he was in the military.  

On mental status examination, the veteran was alert and well 
oriented.  His speech was slow and underproductive, and his 
thought processes concrete, and somewhat tangential.  At the 
time of evaluation, the veteran's affect was blunted, and his 
mood slightly depressed.  When questioned, he was unable to 
cite any behavior in service which was consistent with 
symptoms of his disorder.  Nor did he cite any specific 
stressors which had occurred while in service.  The pertinent 
diagnosis noted was schizoaffective disorder.  



Analysis

The veteran in this case seeks service connection for a 
chronic schizoaffective disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis, such as 
schizoaffective disorder, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

In the present case, service medical records, including a 
service separation examination of April 1968, are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of a schizoaffective disorder.  
Moreover, at the time of a VA general medical examination in 
January 1973, the veteran voiced no psychiatric complaints.  
A psychiatric evaluation conducted as part of that 
examination was within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of a chronic psychiatric disorder of any kind is 
revealed by a VA record of hospitalization dated in 1977, 
almost 10 years following the veteran's discharge, at which 
time he received a diagnosis of paranoid schizophrenia.  
While at the time of that hospitalization, the veteran gave a 
history of a prior private hospitalization for "paranoia" in 
1972, no records of that hospitalization are available.  
Moreover, such records, even if available, would arguably 
show the presence of paranoid (schizophrenia) no earlier than 
1972, four years following the veteran's discharge from 
service.  

The Board acknowledges that, following a VA psychiatric 
examination in August 1985, the opinion was offered that the 
veteran's military service might have aggravated a 
preexisting psychiatric condition.  However, there is no 
indication that, at the time of the rendering of that 
opinion, the examiner had access to the veteran's medical 
records, or, in particular, his service medical records.  As 
noted above, those (service) records are negative for any 
evidence whatsoever of psychiatric symptomatology.  

The Board concedes that, in correspondence of January 2001, a 
VA staff psychiatrist indicated that it was "likely" that the 
stress of the veteran's Coast Guard experience had influenced 
the development of his illness "to some significant extent."  
However, that same physician acknowledged that neither the 
veteran's diagnosis nor any definitive psychiatric treatment 
had occurred either during service, or within one year of the 
veteran's discharge.  That physician, following a subsequent 
VA psychiatric examination in March 2002, admitted that his 
previous opinion regarding the relationship between the 
veteran's military service and his psychiatric disorder was 
"highly speculative, and based solely on information provided 
by the veteran and his mother."  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Based on a review of the veteran's entire 
record and an examination, it was the opinion of both VA 
psychiatrists that, while the veteran's psychiatric illness 
most probably stemmed from genetic, neuro-developmental, and 
environmental factors, there was "no evidence" to support the 
contention that the veteran's psychiatric disability 
originated in service, or shortly thereafter.  Nor had the 
veteran's military service in any way contributed to the 
development of his schizophrenia.  In the opinion of both 
physicians, given the veteran's strong familial history of 
psychiatric disability, and his active abuse of drugs and 
alcohol, his schizophrenia most likely would have developed 
"regardless of whether or not he was in the military."  

Based on the aforementioned, the Board finds no demonstrated 
nexus between the veteran's current psychiatric disability 
and any incident or incidents of his period of active 
military service.  Under such circumstances, his claim for 
service connection for that disability must be denied.  



ORDER

Service connection for a schizoaffective disorder is denied.  



                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

